Judgment unanimously affirmed. Memorandum: We find no merit to defendant’s contention that the People failed to disprove his justification defense beyond a reasonable doubt (see, Penal Law § 35.15 [2] [a]; People v Goetz, 68 NY2d 96, 114-115). Based on the proof with respect to each victim, the jury was permitted to find that defendant was not entitled to use deadly force against either (see, People v Troche, 147 AD2d 513, 514, Iv denied 73 NY2d 1022).
We have examined defendant’s remaining contentions and likewise find them lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Murder, 2nd Degree.) Present—Callahan, J. P., Doerr, Boomer, Pine and Balio, JJ.